Citation Nr: 0916588	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-21 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from November 1973 to May 1974.  The 
veteran died in November 2004.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2005 rating decision by the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).

The appellant requested a Travel Board hearing in connection 
with her appeal.  Such a hearing was scheduled for December 
2007; she failed to report.  In a September 2008 letter, the 
appellant stated that she had not been notified about her 
requested Travel Board hearing.  (A review of the claims file 
found that notice of the December 2007 Travel Board hearing 
was sent to the Veteran (not the appellant) at an incorrect 
address.)  The appellant requested to be scheduled for a 
Travel Board or videoconference hearing, whichever was 
available first.  The undersigned found there was good cause 
for rescheduling the hearing and granted the appellant's 
motion.  See 38 C.F.R. §20.702(c)(2) (2008).  In December 
2008, the Board remanded the case for a hearing to be 
scheduled.


FINDING OF FACT

On March 19, 2009, prior to the promulgation of the Board's 
decision in the appeal, the appellant withdrew her appeal 
with respect to the issue of entitlement to service 
connection for the cause of the Veteran's death.


CONCLUSION OF LAW

As the appellant has withdrawn her substantive appeal in the 
claim of service connection for the cause of the Veteran's 
death, the Board has no jurisdiction to consider an appeal in 
this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204.  When an 
appellant does so, the withdrawal effectively creates a 
situation where there no longer exists any allegation of 
error of fact or law.  Consequently, in such an instance, the 
Board does not have jurisdiction to review the appeal, and 
the appropriate action by the Board is dismissal.  38 
U.S.C.A. §§ 7104, 7105(d).

In a statement received by the Board March 19, 2009, the 
appellant indicated that she wished to withdraw any and all 
pending appeals and claims.  This is certainly permissible 
under the Board's rules of practice.  See 38 C.F.R. § 20.204.  
Given the appellant's clear intent to withdraw her appeal in 
this matter, further action by the Board in the matter would 
not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal in the claim of service connection for the cause 
of the Veteran's death is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


